DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 3 – 5, 7, 8, 10, 13 – 15, 17, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The Examiner attempted to reach Applicant leaving voice mail messages for Ruby CHUNG on 16MAY2022 and 17MAY2022 in order to clarify claim language in a attempt to move the application forward. No response to the messages had been received as of posting this Office Action. The Applicant is invited to contact the Examiner to discuss possible amendments to move the Application forward.

Claim Objections

Claim 4 objected to because of the following informalities. Claim 4 recites the limitation (in part):
tracking frequency response signal data at each of the varied speeds of the training robot, and 

The Examiner notes that Claim 1 (to which Claim 4 depends) uses the term “collects.” Consistent terminology is recommended, e.g.:


Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
speed sensitivity module in Claims 4 and 14
location sensitivity module in Claims 5 and 15
correction module in Claims 6 and 16
variation module in Claims 7, 8, 17, and 18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “training robot” in Claim 1 is used by the claim to mean “executes the received command to perform an action.” It is noted that e.g., ¶ 0002 of the present published Specification recites:
The present disclosure is generally related to using a robot and machine learning to train a motion detection system. Specifically, using a robot to perform human motions repeatedly to teach a Wi-Fi motion detection system to identify different human activities with in a target environment.

While ¶ 0002 is consistent with the industry usage as would be understood by a Person Of Skill In The Art (POSITA), the claim element, while directed to a “training robot” has nothing to do with “training” in the sense of machine learning. In fact, Claim 1 while claiming a cloud server identifying data (presumably based on previous training), no training is claimed. The term “training” is indefinite because the specification does not clearly redefine the term away from the machine language training as recited in the Specification. 

Claim 5 recites the limitation (in part):
further comprising a location sensitivity module executable to: 
send signals to the training robot indicating one or more varied distances of a training robot from the wireless access point; and 
measure a location sensitivity of the training robot by: 
tracking frequency response signal data at each of the varied distances of the training robot, and 
storing the monitored frequency in a training database in association with the respective varied location.

As shown in bold above, it is ambiguous whether “the training robot” is referring to the “a training robot” recited in Claim 1 or the “a training robot” recited in claim 4. 
There is insufficient antecedent basis for this limitation in the claim. Possible clarification could include (in part):
send signals to the training robot indicating one or more varied distances 
collecting frequency response signal data from the training robot at each of the varied distances of the training robot, and 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0051342 to WOOTTON et al. (hereinafter “WOOTTON”) in view of U.S. Patent Publication 2020/0090022 to MA et al. (hereinafter “MA”).

Regarding Claim 1, WOOTTON discloses a system for training a motion detection system, the system comprising: 
a wireless access point located within a monitored space; an agent device that collects frequency response signal data from the wireless access point regarding the monitored space (the term “transmitter” refers to equipment, or a set of equipment, having the hardware, circuitry, and/or software to generate and transmit electromagnetic waves carrying messages, signals, data, or other information. … The term “receiver” refers to equipment, or a set of equipment, having the hardware, circuitry, and/or software to receive such transmitted electromagnetic waves … The term “transceiver” generally refers to a device or system that comprises both a transmitter and receiver, such as, but not necessarily limited to, a two-way radio, or wireless networking router or access point. [¶ 0056]. The Examiner notes that: 1) consistent with e.g., ¶ 0027 of the present published Specification, there is no claim or requirement as to the wireless access point and the agent device to be separate/individual (e.g., non-integrated or non-collocated) physical/logical entities; 2) consistent with e.g., ¶ 0073, it is interpreted that the signal data originates in the access point and is simply relayed to the cloud server by the agent device (which itself may be integrated with the access point); 3) monitored is interpreted as e.g., an access point RF monitoring for access/connection requests; and 4) while ¶ 0004 clearly distinguishes “frequency response” from “phase response,” “impulse response,” and “RSSI,” lacking an explicit definition in the present disclosure, frequency response is interpreted as being in some way, shape, or form related to radio frequency(ies) as may be represented by frequency of signals transmitted/received by the access point); 
a cloud server that receives the collected frequency response signal data sent by the agent device over a communication network and identifies that the collected frequency response signal data is indicative of one or more human activities within the monitored space (the computer server receiving from the first transceiver a first set of sample baseline signal data comprising property data about the signal properties of a second set of wireless signals received by the first transceiver from the second transceiver when a human is present in the detection area, the property data being generated by the first transceiver as part of ordinary operation of the first transceiver on the communication network. [¶ 0030]. The Examiner notes there is no claim or requirement as to how (e.g., a process by which) the cloud server identifies that the data is indicative of one or more human activities, and notes the reception of a message, albeit pre-identified still performs the identification.)

WOOTTON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, MA teaches:
a training robot that receives a command corresponding to one of the indicated human activities from the cloud server and executes the received command to perform an action mimicking the corresponding human activity (as illustrated, integration system 1650 may host a number and type of sensors of its own, such as sensor groups 1681A, 1681B, 1681C for actions, etc., to sense user actions and as further described with reference to experience transfer mechanism 1510 of FIG. 15, where these actions may then be evaluated for user behavior and then used for training neural models and subsequently, applied to robot 1500, as facilitated by behavior logic 1603, learning/training logic 1605, and transfer/execution logic 1607, respectively, of FIG. 16A, such that robot 1500 rimy behave and act like a human using the transferred experiences. [¶ 0165]. The Examiner notes that while a “training robot” is claimed to perform based on presumably earlier training, no (machine learning) training phase is claimed.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of WOOTTON with that of MA for advantage for facilitating efficient transferring of human experiences to robots and other autonomous machines. (MA: ¶ 0001)

Regarding Claim 2, the combination of WOOTTON and MA teaches the system of claim 1.
WOOTTON further discloses:
further comprising a profile database that stores a plurality of sets of frequency response data each corresponding to a different human activities, wherein the cloud server identifies the indicated … activities based on matching the collected frequency response data to one or more of the sets of frequency response data (the computer server receiving from the first transceiver a first set of sample baseline signal data comprising property data about the signal properties of a second set of wireless signals received by the first transceiver from the second transceiver when a human is present in the detection area, the property data being generated by the first transceiver as part of ordinary operation of the first transceiver on the communication network. [¶ 0030]. … Thus, the term “computer” as used herein, can refer to a single, standalone, self-contained device or to a plurality of machines working together or independently, including without limitation: a network server farm, “cloud” computing system, software-as-a-service, or other distributed or collaborative computer networks. [¶ 0050] … To detect a change, generally a baseline of signal characteristics is developed against which recently transmitted signals are compared. These characteristics are derived from typical wireless communication network diagnostic information. This baseline of signal characteristics between nodes (107) is generally established prior to the use of the detection network (103) as a detector. … For an amount of time during such operation, signal characteristics between and/or among nodes (107) are monitored and collected and stored in a database. … the server (109) will receive and store such data, but in an embodiment, one or more nodes (107) may comprise hardware systems configured to receive and/or store such data. [¶ 0073] … The system as a whole can be used for a wide variety of applications, ranging from occupancy sensing … The technology may be integrated into the network nodes themselves, or may be a combination of nodes transmitting information to a processing element (either directly on the network or in the cloud) to perform the calculations to determine the desired information. [¶ 0111])

While WOOTTON discloses MA teaches the system of claim 1.
further comprising a profile database that stores a plurality of sets of frequency response data each corresponding to a different human activities (Computing device 1500 may further include network interface(s) to provide access to a network, such as a LAN, a wide area network (WAN), a metropolitan area network (MAN), a personal area network (PAN), Bluetooth, a cloud network, a mobile network (e.g., 3.sup.rd Generation (3G), 4.sup.th Generation (4G), etc.), an intranet, the Internet, etc. [¶ 0138] … Computing device 1500 (e.g., automated machine, such as a robot, a vehicle, etc.) is further shown to be in communication with one or more repositories, datasets, and/or databases, such as database(s) 1630 (e.g., cloud storage, non-cloud storage, etc.), where database(s) 1630 may reside at a local storage or a remote storage over communication medium(s) 1625, such as one or more networks (e.g., cloud network, proximity network, mobile network, intranet, Internet, etc.). [¶ 0146] … human behaviors, such as behaviors of user 1660, are recoded by exoskeleton sub-system 1640 and cameras of I/O components 1641 to accumulate a large database and to train complex neural network models. [¶ 0157])

Motivation to combine the teaching of WOOTTON with that of MA given in Claim 1 above.

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 1 with the System of Claim 1 performing the Method of Claim 11. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 12, the features of Claim 12 are essentially the same as Claim 2 with the System of Claim 1 performing the Method of Claim 11. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over WOOTTON and MA in view of U.S. Patent 10818384 to PETERSON et al. (hereinafter “PETERSON”).

Regarding Claim 6, the combination of WOOTTON and MA teaches the system of claim 1.
While the combination of WOOTTON and MA does not explicitly teach, or is not relied on to teach, in the same field of endeavor PETERSON teaches:
further comprising a correction module executable to add a new profile in a profile database when the collected frequency response signal data does not match any previous activity (the health management platform 200 may acquire new contextual data associated with a recently completed digital activity involving the subject. In such scenarios, the valence estimation module 212 can analyze the new contextual data to identify a target of the digital activity, and then calculate a valence measure based on the digital activity and/or the target. Column 10 Lines 11 – 17] … the valence estimation module 212 estimates the valence measure by determining whether the digital activity and/or the target matches any entries included in the personalized valence index. Generally, the valence estimation module 212 will determine that a “match” was found if a substantially similar digital activity or substantially similar target is discovered. [Column 10 Lines 19 – 25] … The health management platform can examine the new contextual data to identify an occurrence of a recently completed digital activity performed by the subject … the health management platform populates a new database entry with the digital activity and the target(s). [Column 14 Lines 32 – 37])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of WOOTTON and MA with that of PETERSON for advantage where a health management platform may also train the personalized valence index over time upon receiving new contextual data. … the new contextual data may reaffirm the personalized valence index (e.g., by including similar digital activities and/or similar targets). [Column 4 Lines 27 – 31]

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 6 with the System of Claim 1 performing the Method of Claim 11. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over WOOTTON and MA in view of U.S. Patent Publication 2020/0036592 to KHOLAIF.

Regarding Claim 9, the combination of WOOTTON and MA teaches the system of claim 1.
While the combination of WOOTTON and MA does not explicitly teach, or is not relied on to teach, in the same field of endeavor KHOLAIF teaches:
wherein the wireless access point is in communication with an Internet-of-Things (IoT) device (As used herein, environment-automation devices may include an Internet of things (IoT) smart home/smart office/smart building device. … The IoT devices may include the components to achieve network connectivity with a computing network. As such, IoT devices may establish communication with other IoT devices, other computing devices, servers, remote services, network devices, access points, network controllers and/or other network appliances and allow for the exchange of data. [¶ 0014]. The Examiner notes that any role of communication with an  IOT device appears to be tangential and/or unrelated to the system of Claim 1, e.g., the IOT device is not claimed to be connected to – or have any association with – the agent device, the cloud server, or the training robot.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of WOOTTON and MA with that of KHOLAIF for advantage where IoT devices may establish communication with other IoT devices, other computing devices, servers, remote services, network devices, access points, network controllers and/or other network appliances and allow for the exchange of data. [¶ 0014].

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 9 with the System of Claim 1 performing the Method of Claim 11. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644